Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Eugene Owens appeals the district court’s order denying Owens’ motion to set aside an arbitration award. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Owens v. Dillard’s, No. 3:14-cv-00433-FDW-DCK (W.D.N.C. Apr. 13, 2016). We deny Owens’ motions to subpoena for interrogatories, for production of documents, for a transcript at Government expense, and for lay and expert witnesses. We grant Dillard’s motion to strike Owens’ press release and deny Dillard’s motion for sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED